EXHIBIT 10.3

 

COMPENSATORY ARRANGEMENTS WITH EXECUTIVE OFFICERS

 

The Compensation Committee of Supernus Pharmaceuticals, Inc. (the “Company”) has
approved the following adjustments to the cash bonus opportunities for the
Company’s executive officers for 2012, with the percentage listed representing
the percentage of each such executive officer’s annual base salary that could be
payable as the bonus earned for 2012:

 

Executive Officer

 

Title

 

Previous
Target
Incentive
Opportunity

 

Adjustment

 

New Target
Incentive
Opportunity

 

 

 

 

 

 

 

 

 

 

 

Jack A. Khattar

 

President and Chief Executive Officer

 

40

%

10

%

50

%

 

 

 

 

 

 

 

 

 

 

Gregory S. Patrick

 

Vice President and Chief Financial Officer

 

25

%

10

%

35

%

 

 

 

 

 

 

 

 

 

 

Stefan K.F. Schwabe

 

Executive Vice President and Chief Medical Officer

 

25

%

10

%

35

%

 

 

 

 

 

 

 

 

 

 

Padmanabh P. Bhatt, Ph.D.

 

Senior Vice President, Intellectual Property and Chief Scientific Officer

 

25

%

5

%

30

%

 

 

 

 

 

 

 

 

 

 

Jones W. Bryan, Ph.D.

 

Vice President of Business Development

 

25

%

5

%

30

%

 

 

 

 

 

 

 

 

 

 

Tami T. Martin, R.N., Esq.

 

Vice President of Regulatory Affairs

 

25

%

5

%

30

%

 

These increases were the result of the Compensation Committee’s review of 2012
data to ensure that the maximum target incentive bonus opportunity of the
Company’s executive officers are in line with the maximum target incentive bonus
opportunities of executive officers of other public companies operating in its
industry. These increases are effective for 2012 bonuses that are customarily
paid in 2013. The increase in these percentages is not necessarily indicative of
a decision by the Compensation Committee to increase bonuses paid to the
executive officers of the Company. Any such decisions will be made by the
Compensation Committee in 2013 after full deliberation regarding the Company’s
performance for the full year of 2012. All other terms and conditions of the
Company’s compensatory arrangements with these executive officers remain
unchanged.

 

--------------------------------------------------------------------------------